


Exhibit 10.9.7

 

Executive Medical Plan of The Coca-Cola Company

 

The undersigned, being the Plan Administrator for the Executive Medical Plan of
The Coca-Cola Company takes the following actions:

 

WHEREAS, The Coca-Cola Company (the “Company”) established the Executive Medical
Plan of The Coca-Cola Company (the “Plan”); and

 

WHEREAS, Section 10 of the Plan reserves the right of the Plan Administrator to
terminate the Plan at any time.

 

NOW, THEREFORE, BE IT RESOLVED, that the Executive Medical Plan of The Coca-Cola
Company is terminated effective as of December 31, 2010;

 

FURTHER RESOLVED, that (i) the Plan Administrator and (ii) any officer of the
Company is authorized to take any and all action that such person deems
necessary, convenient or appropriate in order to carry out the intent and
purpose of the preceding resolutions and to effectuate the transactions
contemplated thereby; and

 

FURTHER RESOLVED, that (i) the Plan Administrator and (ii) any officer of the
Corporation is authorized to execute, in the name and on behalf of the
Corporation and under its corporate seal or otherwise, deliver and file any
agreement, instrument, certificate or other document, or any amendment or
supplement thereto, and to take any other action that such person may deem
necessary, convenient or appropriate in order to carry out the intent and
purpose of the preceding resolutions and to effectuate the transactions
contemplated thereby.

 

 

 

Plan Administrator

 

 

 

Executive Medical Plan of The Coca-Cola Company

 

 

 

 

 

 

 

 

 

/s/ Sue Fleming

 

November 18, 2010

 

Sue Fleming

 

Date

 

Director, Global Benefits

 

 

 

The Coca-Cola Company

 

 

 

--------------------------------------------------------------------------------

 
